Citation Nr: 1750851	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of colon cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in July 2017, the Veteran was scheduled for a hearing before a Veterans Law Judge pursuant to his July 2011 VA Form 9 substantive appeal.  However, the Veteran withdrew such request in August 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The decision below addresses the issue of entitlement to service connection for prostate cancer.  The remaining issue is addressed in the remand section following the decision.


FINDING OF FACT

The Veteran's prostate cancer is not related to service, to include in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

VA regulation provides for service connection for radiation exposed veterans on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease as provided in 38 C.F.R. § 3.311.  Finally, a veteran is also entitled to service connection if he can establish that a disability warrants service connection on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device, including during service in Operation Upshot-Knothole; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

The list of diseases presumptively service-connected due to in-service radiation-exposure under 38 C.F.R. § 3.309(d) does not include prostate cancer.  However, if a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes prostate cancer.  38 C.F.R. § 3.311(b)(2). 

Special development procedures in 38 C.F.R § 3.311 provide that dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Facts and Analysis

The Veteran believes that his prostate cancer was caused by exposure to ionizing radiation during service.  In this regard, the Veteran submitted a Radiation Risk Activity Information sheet in January 2008 in which he reported walking across atomic bomb test sites in April and May 1953 to check damage and being exposed to severe dust at such time.  The Veteran reported in March 2009 that he was not treated at a hospital during service and that he was treated by a private physician for prostate cancer in 1999.  Thereafter, in an April 2009 Radiation Risk Activity Information Sheet, he reported that he was exposed to radiation during Operation Upshot-Knothole in March and April 1953.  He also submitted internet articles on this operation in November 2008 and August 2009.  Then, in an October 2017 informal hearing presentation, the Veteran's representative stated that the Veteran's prostate cancer was caused by exposure to ionizing radiation.

Unfortunately, the record reflects that the Veteran's service treatment and service personnel records could not be located, and that the Veteran was informed of their unavailability in a January 2009 correspondence.  This correspondence further informed the Veteran of other evidence he could submit in lieu of the missing records.  When a veteran's service treatment records are unavailable, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Despite the unavailability of the Veteran's service records, in October 2008, the RO was able to confirm the Veteran's participation in Operation Upshot-Knothole in 1953.  In addition, private medical records associated with the file in October 2009 reflect that the Veteran was diagnosed with prostate cancer in July 1999.

However, the evidence of record does not show that the Veteran's prostate cancer was caused by his military service.  In this regard, as discussed above, if a Record of Occupational Exposure to Ionizing Radiation DD Form 1141 was produced during the Veteran's service documenting his in-service radiation exposure, it is unavailable.  Thus, in October 2010, a scenario of the Veteran's participation and radiation exposure during his service in Operation Upshot-Knothole was developed based on the Veteran's statements and historical records and documents in accordance with 38 C.F.R. § 3.311, which was sent to the Veteran.  Later in October 2010, the Veteran responded that he disagreed with the developed scenario, but he did not explain why it was incorrect.  Then, in November 2010, this scenario was used by the Defense Threat Reduction Agency (DTRA) to estimate the amount of radiation exposure experienced by the Veteran during service.  The DTRA estimated that the Veteran could have not received more than an external gamma dose of 16 rem, external neutron does of 0.5 rem, internal committed dose to the prostate (alpha) of 0 rem, and an internal committed dose to the prostate (beta plus gamma) of 1 rem.  Thereafter, in May 2011, the DTRA estimate of radiation dosage along with information on the Veteran's prostate cancer; circumstances, including date, of the Veteran's exposure; the Veteran's age, gender, and pertinent family history; and the Veteran's history of exposure to known carcinogens, occupationally or otherwise was sent to the VA Under Secretary of Health for a determination if the Veteran's prostate cancer was caused by exposure to ionizing radiation.  38 C.F.R. § 3.311.  Subsequently, in June 2011, based on this information and data from the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health, a VA physician found that it is unlikely that the Veteran's prostate cancer can be attributed to radiation exposure during military service.  

Based on the foregoing, the Board finds that the Veteran's prostate cancer is not related to his military service.  In this regard, the Veteran does not claim, and the evidence does not show, that such disease had its onset until many years after his military service.  In addition, prostate cancer is not a disability eligible for presumptive service connection due to radiation exposure under 38 C.F.R. § 3.309(d).  Furthermore, the Board finds that the June 2011 VA physician's opinion is unequivocal and is based on the relevant information, including the Veteran's estimated in-service radiation exposure and his relevant personal characteristics.  Moreover, the physician's explanation is logical and follows from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA physician's conclusion that the Veteran's prostate cancer is less likely than not caused by in-service radiation exposure is highly persuasive and probative evidence.

The Board notes that the Veteran disagreed with the estimate of his radiation exposure and the June 2011 physician's finding that his prostate cancer was not caused by in-service radiation exposure.  In addition, the Veteran's representative also disagreed with the June 2011 findings of the VA physician.  However, such issues involve complex scientific and medical matters requiring expert consideration and cannot be considered within the competence of a lay individual.  Thus, the Veteran and his representative, as lay people, have not established the competence needed to rebut the conclusions of the experts in these matters.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, the opinions of the Veteran and his representative are not adequate to rebut the findings of the DTRA or the June 2011 VA physician and are not otherwise sufficiently probative to be considered competent evidence tending to increase the likelihood of a positive nexus between the Veteran's prostate cancer and his in-service radiation exposure.  See Fountain, 27 Vet. App. at 274-75.

The Board also notes that the Veteran submitted articles regarding the atomic testing he was exposed to during service.  However, the articles do not establish a causal relationship with any degree of medical certainty and do not address the specific facts of the Veteran's case.  Thus, this evidence is insufficient to substantiate the claim on appeal.

Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for prostate cancer, to include as due to radiation exposure.  Therefore, the benefit-of-the-doubt doctrine is not applicable, and service connection for prostate cancer is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for prostate cancer is denied.


REMAND

The Veteran is also seeking a higher initial rating for his service-connected colon cancer residuals.  The Veteran was afforded VA examinations in regard to this claim in May 2009 and January 2016.  However, the Veteran reported in his March 2017 VA Form 9 substantive appeal that he is having several residual colon cancer issues which were not considered by the VA examiners.  Based on this competent report of the Veteran, the Board finds a remand is warranted to assess the current nature and severity of such residuals.

In addition, while on remand updated VA treatment records should be associated with the file.

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain complete VA treatment records from the period beginning on March 2017.

2.  After completing the above development, schedule the Veteran for a VA examination to assess the nature and severity of his service-connected colon cancer residuals.  The claims file must be reviewed by the examiner, and the examiner should address all subjective complaints and objective findings in a typewritten report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


